UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . COMMISSION FILE NUMBER: 0-50295 ADVANCED CELL TECHNOLOGY, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 87-0656515 (STATE OR OTHER JURISDICTION OF (I.R.S. EMPLOYER IDENTIFICATION NO.) INCORPORATION OR ORGANIZATION) 33 LOCKE DRIVE, MARLBOROUGH, MASSACHUSETTS 01752 (ADDRESS, INCLUDING ZIP CODE, OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE: (508) 756-1212 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smallerreportingcompany o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class: Outstanding at November 5, 2010: Common Stock, $0.001 par value per share 1,088,212,464 shares 1 ADVANCED CELL TECHNOLOGY, INC. AND SUBSIDIARY INDEX PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 4. CONTROLS AND PROCEDURES 29 PARTII. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 30 ITEM 1A. RISK FACTORS 30 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 30 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 31 ITEM 4. [REMOVED AND RESERVED] 31 ITEM 5. OTHER INFORMATION 31 ITEM 6. EXHIBITS 31 SIGNATURE 32 2 Part I – FINANCIAL INFORMATION Item 1. Financial Statements ADVANCED CELL TECHNOLOGY, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2009 September 30, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses Deferred royalty fees, current portion Total current assets Property and equipment, net Deferred royalty fees, less current portion Deposits Deferred issuance costs, net of amortization of $4,017,621 and $3,535,245, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred revenue, current portion Amended and restated convertible debentures, net of discounts of $24,059 and $585,088, respectively Convertible promissory notes, current portion, net of discounts of $1,057,847 and $905,973, respectively 2009 Convertible debentures, current portion, net of discounts of $187,201 and $1,599,073, respectively Embedded conversion option liabilities, current portion Deferred joint venture obligations, current portion Total current liabilities Convertible promissory notes, less current portion, net of discounts of $1,063,644 and $1,150,300, respectively 2009 Convertible debentures, less current portion, net of disounts of $0 and $222,656, respectively - Embedded conversion option liabilities, less current portion Warrant derivative liabilities Deferred joint venture obligations, less current portion Deferred revenue, less current portion Total liabilities Preferred stock, Series A-1 Redeemable; $0.001 par value; 50,000,000 shares authorized, 113 and 92 shares issued and outstanding; aggregate liquidation value: $1,320,882 and $1,044,305, respectively Commitments and contingencies STOCKHOLDERS' DEFICIT: Preferred stock, Series B; $0.001 par value; 50,000,000 shares authorized, 250 and 0 shares issued and outstanding - - Common stock, $0.001 par value; 1,750,000,000 shares authorized, 1,060,082,682 and 663,649,294 shares issued and outstanding Additional paid-in capital Promissory notes receivable, net of discount of $746,095 and $0, respectively ) - Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 ADVANCED CELL TECHNOLOGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenue (License fees and royalties) $ Cost of Revenue Gross profit Operating expenses: Research and development Grant reimbursements - - - ) General and administrative expenses Change in estimate of accrued liabilities ) - ) - Loss on settlement of litigation Total operating expenses Loss from operations ) Non-operating income (expense): Interest income Interest expense and late fees ) Finance cost - - ) - Loss on extinguishment of convertible debentures and note - ) - ) Charges related to repricing derivative liabilities - ) - ) Adjustments to fair value of derivatives ) Gain on forgiveness of debt - - Losses attributable to equity method investment - - - ) Total non-operating income (expense) ) ) Income (loss) before income tax ) ) ) Income tax - Net income (loss) $ $ ) $ ) $ ) Weighted average shares outstanding : Basic Diluted Income (Loss) per share: Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 ADVANCED CELL TECHNOLOGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Additional Promissory Total Series B Preferred Stock Common Stock Paid-in Notes Accumulated Stockholders' Shares Amount Shares Amount Capital Receivable, net Deficit Deficit Balance December 31, 2009 - $
